DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3–5, 9, 11–16, 18–20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ensor et al., US 2008/0110342 A1 in view of Arora et al., US 2008/0070463 A1, and optionally in view of Miyake et al., US 4,548,628.
Regarding claim 1, Ensor disclsoes a filter medium that can be used to filter air.  See Ensor [0005], [0051].  The filter medium comprises a fiber web of nanofibers 12 that are electrospun onto a support 7.  Ensor Fig. 1B, [0073].   The fiber web 12 reads on the claimed “fiber web.”  The nanofibers can be manufactured from polyether sulfone.  Id. at [0102].  The nanofibers have an average diameter of 200 nm or less, which is within the claimed range of between 20 nm and 250 nm.  Id. at [0073].  

    PNG
    media_image1.png
    690
    1119
    media_image1.png
    Greyscale

Ensor does not explicitly disclose the relative surface area of the fiber web.  But when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).  Relative surface area is a property of the claimed fiber web because it is the ratio of the measured surface area of the fiber web to the theoretical surface area for a fiber web comprising fibers of the same density and average diameter.  Spec. p. 6, ll. 23–27.  Because Ensor’s fiber web has the same structure as the claimed fiber web, Ensor’s fiber web is presumed to exhibit the claimed relative surface area property.  MPEP 2112.01(I).
Additionally, Ensor’s fiber web will have a relative surface area within the claimed range, or it would have been obvious for this to result, because its fibers are manufactured in an electrospinning chamber that has a similar relative humidity to the electrospinning chamber described in instant specification.  The disclosure teaches that the relative surface area of a fiber web reflects the number of defects contained in the fibers within the web.  Spec. p. 7, ll. 6–17.  The disclosure also teaches that the fibers are manufactured in an electrospinning chamber having a relative humidity between 10–50% RH.  Id. at p. 26, ll. 18–29.  Ensor teaches that the relative humidity of the electrospinning chamber affects the number of defects that the fibers will have, with a higher relative humidity resulting in fewer defects.  Ensor [0093].  As such, Ensor teaches that its nanofibers can be manufactured in an electrospinning chamber with a relative humidity between 13–65%.  Id.  Therefore, a person of ordinary skill in the art would expect that the fiber web produced in Ensor’s electrospinning process would have a similar number (even fewer) defects than instant fiber web because relative humidity affects the defect level of the fibers and both processes operate within the same relative humidity range.  Because both fiber webs would be expected to have the same number of defects, both webs would also be expected to have the same relative surface area because relative surface area reflects the number of defects contained in the fibers within the web.  Spec. p. 7, ll. 6–17.
Furthermore, it would have been obvious for the fibers in Ensor’s web to have a sufficiently low number of defects to correspond to the claimed relative surface area because Ensor teaches that the relative humidity of the electrospinning chamber can be adjusted to achieve the desired defect level and fiber diameter.  Ensor [0093].
Additionally, it would have been obvious to use routine experimentation to determine the optimal relative surface area of Ensor’s web.  See MPEP 2144.05(II).  As noted “relative surface area” is 100% times the ratio of the measured surface area of the fiber web to the theoretical surface area.  Spec. p. 6, ll. 23–27.  Miyake recognizes that this ratio is a result effective variable, because it affects filtration efficiency.  See Miyake col. 4, ll. 54–col. 5, ll. 41.  Ensor’s invention is provided to improve filtration efficiency.  See Ensor [0072].  Therefore, it would have been obvious to use routine experimentation to determine the optimal relative surface area in Ensor’s web, to optimize filtration efficiency.  
A person of ordinary skill in the art would have had a reasonable expectation of success in formulating the claimed relative surface area range, because Miyake teaches that a relative surface area between 60 and 100% is desirable to prevent reduction in efficiency.  See Miyake col. 4, l. 54–col. 5, l. 41.  A person of ordinary skill in the art would understand that the relative surface area of the fiber web could be adjusted by varying the relative humidity of the electrospinning chamber, because the humidity affects the number of defects in the nanofiber web.  Ensor [0093].  And relative surface area of a fiber web reflects the number of defects contained in the fibers within the web.  Spec. p. 7, ll. 6–17.
Furthermore, the claimed range of—“a relative surface area of the fiber web is greater than or equal to 80%”—fails to patentably distinguish over the prior art, because there is no evidence that the claimed range is critical.  See MPEP 2144.05(III)(A).  The law is replete with cases in which the difference between the claimed invention and the prior art, is some range within the claims.  Id.  In such a situation, “the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  Here, the disclosure admits that the claimed range is not critical, because it says that “[o]ther ranges are possible.”  Spec. p. 7, ll. 5.  The Applicant has also provided no evidence that the claimed range does anything unexpected, compared with Ensor.  Therefore, the Applicant has failed to meet its burden in demonstrating patentability of claim 1.
The nanofiber web 12 of Ensor differs from claim 1 because it does not disclose the ratio of maximum pore size to mean flow pore size within the fiber web.  Therefore, the reference fails to provide enough information to teach this ratio ranging from 1.2 to 4, as required by the claim.
But the filter structure in Ensor can be used to filter air and comprises the nanofiber web 12 that is electrospun onto a support 7.  See Ensor [0051], [0079].
Arora discloses a filter material that is used to filter air.  See Arora [0002].  The filter comprises a nanofiber web that is electrospun onto a substrate.  Id. at [0020], [0048].  The nanofiber web has a ratio of maximum pore size to mean flow pore size ranging from about 1.1 to about 4.  Id. at [0045].  The reference teaches that this ratio is an improvement over conventional nanowebs.  Id.  
It would have been obvious for the nanofiber web 12 in Ensor to have a ratio of maximum pore size to mean flow pore size ranging from about 1.1 to about 4, because this is an improvement over conventional nanofiber webs used for air filtration.  It also would have been obvious for the nanofiber web in Ensor to have a ratio of maximum pore size to mean flow pore size within this range, because this ratio is known as being suitable for a nanofiber web that is electrospun onto a support and used for air filtration.
While the ratio of 1.1 to 4 is not identical to the claimed ratio of 1.2 to 4, the prior art range overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Claim 3 requires that for the fiber web of claim 1, the fiber web is an electrospun fiber web.  
Ensor teaches that its fiber web 12 is manufactured using an electrospinning process.  Ensor [0074].
Claims 4, 5 and 9 require that for the fiber web of claim 1, the relative surface area of the fiber web is greater than or equal to 90% or 95%, respectively or less than or equal to 100%.  
The fiber web in Ensor inherently has this relative surface area for the reasons stated in the rejection of claim 1 above.  Alternatively, it would have been obvious to modify the fiber web in Ensor to have the claimed relative surface area for the reasons explained in the rejection of claim 1 above.
Claim 11 requires that for the fiber web of claim 1, at least 75% of the fiber web is polyethersulfone.
Ensor teaches this feature because the nanofibers can be made exclusively of polyether sulfone.  Ensor [0102].  
Claim 12 requires that the fiber web of claim 1 has a filtration efficiency between 80–100% for 4 micron diameter particles.  Claim 13 requires that the fiber web of claim 1 has a filtration efficiency between 75 to 100% for 0.2 micron diameter polystyrene spheres.  Claim 14 requires that the fiber web of claim 1 has a filtration efficiency of 1 to 40% for 0.3 micron diameter DOP particles.  Claim 15 requires that the fiber web of claim 1 is used as a filter media which has a Log Reduction Value of between 3 to 8.81.  Log reduction value describes the particulate efficiency of the filter media.  Spec. p. 14, ll. 7–10.
Filtration efficiency is a property of a fiber web because it describes the percentage of particles that are trapped by the fiber web during operation.  Ensor’s fiber web has the same structure as the claimed fiber web, as explained above.  Therefore, Ensor’s fiber web is presumed to exhibit the claimed filtration efficiencies.  MPEP 2112.01(I).
Additionally, even without this presumption, it would have been obvious to use routine experimentation to determine the optimal filtration efficiency of Ensor’s fiber web 12.  The presence of a known result-effective variable is a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  MPEP 2144.05(II)(B).  A result-effective variable is a variable which achieves a recognized result.  Id.   Ensor teaches that filtration efficiency is a result effective variable because it affects pressure drop.  Ensor [0116].  Therefore, it would have been obvious to use routine experimentation to determine the optimal efficiency of Ensor’s fiber web depending on the desired pressure drop.
Claim 16 requires that for the fiber web of claim 1, the polyethersulfone fibers of the fiber web have modified surfaces.
Ensor teaches this feature because the nanofibers can include nanoparticles.  Ensor [0194].


Claim 18 requires a filter media comprising a fiber web as in claim 1.  
Ensor teaches a filter media, seen in Fig. 1B, which includes fiber web 12.  Ensor Fig. 1B, [0073].
Claim 19 requires that the filter media of claim 18 comprises one or more additional layers.  
Ensor teaches this feature because the filter media in Fig. 1B comprises a web of nanofibers 12 and a mesh support 7.  Ensor Fig. 1B [0073].
Claim 20 requires the filter media of claim 18 further comprises a support layer.
Ensor teaches this feature because its filter media has a mesh support 7.  Ensor Fig. 1B, [0073].
Claim 23 requires that the fiber web of claim 1 is in a waved configuration. 
Ensor teaches this feature because the nanofibers have a wave configuration as seen in Fig. 1B.  
Claim 24 requires for the device of claim 1, the polyethersulfone fibers have a standard deviation in fiber diameter of less than or equal to 75 nm.
The disclosure admits that the claimed standard deviation range is not critical to the claimed invention, because it says that “[o]ther ranges are also possible.”  Spec. p. 4, ll. 11.
Ensor teaches a standard deviation of 35 nm for the fibers produced in its process.  Ensor [0096].  
Additionally, note that the claimed range fails to patentably distinguish over the prior art, because there is no evidence that the range is critical to the claimed invention.  See MPEP 2144.05(III)(A).  Rather, the disclosure admits that the range is not critical.
Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ensor et al., US 2008/0110342 A1 in view of Arora et al., US 2008/0070463 A1 in further view of Ballard et al., US 2013/0197664 A1, and optionally in view of Miyake et al., US 4,548,628.
Claims 6, 7 and 10 require that for the fiber web of claim 1, the measured surface area is greater than 55 m2/g, greater than 95 m2/g or less than 200 m2/g, respectively.  
Ensor does not disclose the measured surface area of the fiber web of nanofibers 12 and therefore does not provide enough information to teach this feature.  However, it would have been obvious to use routine experimentation to optimize the surface area of the web of nanofibers 12 because Ballard teaches that surface area is a result effective variable as it affects filtration efficiency.  See Ballard [0159].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ensor et al., US 2008/0110342 A1 in view of Arora et al., US 2008/0070463 A1 optionally in view of Miyake et al., US 4,548,628 and optionally in view of Dominiak et al., US 2004/0112213 A1.
Claim 17 requires that for the fiber web of claim 16, the surfaces are modified by a chemical vapor deposition process.  
This limitation fails to patentably distinguish over the prior art because it describes the manner of making the fiber web product rather than its structure.  See MPEP 2113(I) (“The patentability of a product does not depend on its method of production”).
Additionally, it would have been obvious to modify the nanofiber web in Ensor to teach the limitations of claim 17, in view of Dominiak.
Ensor’s nanofiber web is used to filter air.  See Ensor [0164].  Dominiak discloses a filter material, used to filter air.  The filter material comprises an antimicrobial agent that is added to the filter layer through surface modification using a vapor deposition technique.  See Dominiak [0052].  A person of ordinary skill in the art would have understood the benefit of this technique, applied to an air filter, to reduce microbial growth on the filter material.  Therefore, it would have been obvious to use Dominiak’s vapor deposition technique, to modify the surface of Ensor’s fibrous web, to reduce microbial growth on the filter material.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ensor et al., US 2008/0110342 A1 in view of Arora et al., US 2008/0070463 A1 in further view of Healey et al., US 2010/0107881 A1, and optionally in view of Miyake et al., US 4,548,628.
Claim 21 requires that the filter media of claim 18 further comprises a meltblown layer.  Claim 22 requires that for the filter media of claim 22, the polyethersulfone fiber web is between two meltblown layers.  
Ensor teaches that its web of meltblown fibers 12 is supported by support 7.  Ensor [0073].  It does not disclose that this support comprises a meltblown material or a pair of meltblown layers sandwiching the web.  However, it would have been obvious to use two meltblown layers on either side of the web of fibers 12 to support the web because Healey teaches that this configuration is suitable for supporting a filter material.  Healey [0067].
Response to Arguments
35 U.S.C. 103 Rejections
Ensor et al., US 2008/0110342 A1 as the Primary Reference
The Applicant argues that it would not have been obvious for the nanofiber web in Ensor to have the claimed ratio of maximum pore size to mean flow pore size being between 1.2 to 4, as required by claim 1.  The Applicant makes this argument, asserting that a person of ordinary skill in the art considering Ensor would consider fiber diameter to be the most important feature to be considered when preparing a nanofiber mat, as this variable affects the figure of merit (FoM).  See Applicant Rem. filed July 13, 2022 (“Applicant Rem.”) 5.  As such, it is argued that the ratio of maximum pore size to mean flow pore size would not have been relevant.  Id.  
The Examiner respectfully disagrees.  A person of ordinary skill in the art would be interested in selecting the desired the ratio of maximum pore size to mean flow pore size in the nanofiber web in Ensor, because Arora teaches that nanowebs used for air filtration can be improved by adjusting this ratio to be between 1.1 to 4.  See Arora [0045].  
The Applicant further argues that the techniques of Miyake would need to be employed to adjust the relative surface area of the fiber web in Ensor.  See Applicant Rem. 6.  In Miyake, the filter media is prepared by jetting high-pressure water at the surface of a fibrous web.  Id.  The Applicant argues that performing this process on Ensor would result in a fibrous web with pore size variation across the fibrous web, asserting that the filter media in Miyake has various fiber structures and densities.  Id.
The Examiner respectfully disagrees.  First, the fiber web in Ensor would not need to be modified in view of Miyake, because the fiber web in Ensor inherently has the claimed relative surface area, as explained above.
But even if the fiber web in Ensor is modified in view of Miyake, a person of ordinary skill in the art would have understood how to adjust the relative surface area of the fiber web without using the water jet technique of Miyake.  Specifically, Miyake is introduced to explain relative surface area is a result effective variable as it affects filtration efficiency.  See Miyake col. 4, l. 54–col. 5, l. 41.  The relative surface area of the fiber web in Ensor could be adjusted by controlling the relative humidity within the electrospinning chamber, instead of using the water jet technique taught in Miyake.  This is because the Applicant’s disclosure says that the relative surface area of a fiber web reflects the number of defects contained in the fibers within the web.  See Spec. p. 7, ll. 6–17.  And Ensor teaches that the relative humidity in the electrospinning chamber affects the number of defects that the fibers will have.  See Ensor [0093].  Therefore, a person of ordinary skill in the art would have been motivated to use routine experimentation to optimize the relative surface area of the fiber web in Ensor, because relative surface area is a result effective variable as it affects filtration efficiency.  See MPEP 2144.05(II).  The relative surface area of the fiber web could be adjusted by adjusting the relative humidity in the electrospinning chamber, rather than using the water jet method of Miyake. 
The Applicant further argues that a ratio of maximum pore size to mean flow pore size in the claimed range results in fiber webs having beneficial properties that would not have been expected.  See Applicant Rem. 7.  The It is argued that a ratio of maximum pore size to mean flow pore size of higher than 4 would exhibit enhanced filtration efficiency compared to other fiber webs having higher ratios.  The Applicant makes this argument asserting that a ratio below 4 is indicative of the presence of pores that are relatively large in comparison to the mean flow pore size of the fiber web, and such pores may allow for contaminants that would otherwise be blocked by the pores in the fiber web to pass through.  Id.
The Examiner respectfully disagrees.  The Applicant has provided no evidence to support this position, other than the arguments of the attorney.  Attorney evidence is not evidence, unless it is an admission.  See MPEP 2145(I).  Also, the Applicant’s disclosure indicates that the claimed ratio fails to produce unexpected results.  This is because, with respect to the ratio of maximum pore size to mean flow pore size, the disclosure says that “[o]ther ranges are also possible.”  Spec. p. 10, ll. 24–25. 
Furthermore, a person of ordinary skill in the art would understand that the claimed ratio of 1.2 to 4 would not produce unexpected results, because Arora teaches an improved fiber web with a ratio from about 1.1 to 4.  See Arora [0045].  
Miyake et al., US 4,548,628 as the Primary Reference
The Examiner withdraws the rejections in view of Miyake in light of the Applicant’s arguments.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosoya et al., US 2011/0309014 A1 discloses a filter material comprising an aggregate layer of ultrafine fibers that are electrospun onto a base material.   See Hosoya [0043].  The pore size distribution of the aggregate layer is 10% or less.  Id.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776